Citation Nr: 1033467	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  08-08 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to include 
as due to exposure to herbicides and asbestos.

2.  Entitlement to service connection for a heart condition, to 
include as secondary to sarcoidosis.

3.  Entitlement to service connection for hypertension, to 
include as secondary to a heart condition and sarcoidosis.

4.  Entitlement to service connection for glaucoma, to include as 
due to exposure to herbicides and asbestosis.

5.  Entitlement to service connection for gout, to include as due 
to exposure to herbicides and as secondary to hypertension.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

In March 2010, the Board referred the case to the Veterans Health 
Administration ("VHA") for a medical opinion concerning the 
Veteran's claim for service connection of sarcoidosis.  In late 
March 2010, the opinion was received and associated with the 
claims folder; the Veteran was subsequently furnished a copy of 
the opinion and was advised that he had 60 days to submit 
relevant evidence or argument in response.  See 38 C.F.R. §§ 
20.901, 20.903 (2009).  In August 2010, the Veteran, through his 
service representative, submitted a further statement in support 
of the claims.


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence 
that the Veteran incurred sarcoidosis in service, that 
sarcoidosis manifested to a compensable degree within the first 
post-service year, or that sarcoidosis is attributable to his 
presumed exposure to herbicides his asserted exposure to 
asbestos.
2.  It has not been shown by competent and probative evidence 
that the Veteran incurred a heart condition in service; rather, 
the competent and probative evidence demonstrates a heart 
condition attributable to nonservice-connected sarcoidosis.

3.  It has not been shown by competent and probative evidence 
that the Veteran incurred hypertension in service, that 
hypertension manifested to a compensable degree within the first 
post-service year or that hypertension is causally related to 
service.

4.  It has not been shown by competent and probative evidence 
that the Veteran incurred glaucoma in service; rather, the 
competent and probative evidence demonstrates glaucoma 
attributable to nonservice-connected sarcoidosis.

5.  It has not been shown by competent and probative evidence 
that the Veteran incurred gout in service.


CONCLUSIONS OF LAW

1.  Service connection for sarcoidosis is not established.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Service connection for a heart condition is not established.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

3.  Service connection for hypertension is not established.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

4.  Service connection for glaucoma is not established.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).
5.  Service connection for gout is not established.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in August 2006.  This notice did not convey the standard 
for establishing a claim on the basis of secondary service 
connection.  Nevertheless, such omission was harmless because the 
Veteran's underlying claims are denied herein below and he has no 
otherwise service-connected disabilities.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009).  In the absence of an 
underlying related service-connected disability, such claims 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on the 
ground of the lack of legal merit or the lack of entitlement 
under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).

VA has obtained the Veteran's service treatment and personnel 
records, assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, and obtained medical opinions as 
to the etiology and severity of his claimed disabilities.  
Although an opinion was not obtained on the issues of service 
connection for gout and hypertension, no such opinion is 
necessary to decide the claims because, as outlined below in 
greater detail, there is no competent medical evidence or 
credible lay evidence suggesting that these disorders were 
incurred in or are otherwise attributable to service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examinations and opinions obtained in this case are adequate.  
They are predicated on a substantial review of the record and 
medical findings and consider the Veteran's complaints and 
symptoms.  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for sarcoidosis and hypertension may be 
granted if these disabilities become manifest to a compensable 
degree within one year following separation from active military 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A veteran is entitled to a presumption of service connection if 
he is diagnosed as having certain enumerated diseases associated 
with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) 
(2009).  Regulations pertaining to Agent Orange exposure have 
expanded to include all herbicides used in Vietnam.  Unless there 
is affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed to Agent Orange or similar 
herbicide.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313a 
(2009).  Where a veteran who served for ninety days or more 
develops the specified disorder to a degree of 10 percent or more 
within the applicable period, service connection may be presumed 
to have been incurred in service even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents consist of 
chloracne or other acneform diseases consistent with chloracne, 
Type II diabetes, Hodgkin's disease, chronic lymphatic leukemia, 
multiple myeloma, non-Hodgkin's disease, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
cancer of the lung, bronchus, larynx or trachea, and soft-tissue 
sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma 
or mesothelioma.  38 C.F.R. § 3.309(e) (2009).

Even if the statutory presumptions are inapplicable, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Veterans Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

A review of the Veteran's service treatment records discloses no 
complaints or diagnoses of sarcoidosis, a heart condition, 
hypertension, glaucoma or gout.  Upon entrance clinical 
evaluation was normal in all spheres.  The Veteran's blood 
pressure measured 130/80 at entrance and his visual acuity was 
20/20 uncorrected.  See April 1966 report of medical examination.  
Upon separation, clinical evaluation was likewise normal.  His 
blood pressure measured 130/80 and his visual acuity was 20/20 
uncorrected.  See June 1968 report of medical examination.  
Moreover, the Veteran denied any significant medical history at 
discharge.  See June 1968 report of medical history.  The 
Veteran's personnel records reflect that he served in Vietnam.  

In furtherance of substantiating the Veteran's claims, VA 
obtained a number of private medical records on the Veteran's 
behalf.  Apparently around March 2001 the Veteran began receiving 
medical treatment through Health Specialists of Lenawee.  An 
intake problem list from this provider documents a provided 
history of sarcoidosis and hypertension first assessed in 1976.  
They also document an episode of syncope in 1981 and resultant 
implantation of a pacemaker at that time.

Of record is an August 2001 letter from N.A.T., M.D. pertaining 
to glaucoma.  This letter notes that the Veteran had an unusual 
presentation in that he had significant disc damage and visual 
field loss, despite high normal intraocular pressures.  Dr. 
N.A.T. notes in this letter that with the Veteran's history of 
sarcoidosis and periodic steroids that it was possible that the 
damage to his eyes may be related to a prior intraocular pressure 
spike while on the steroids.  

A review of the private medical evidence associated with the 
claims file on the Veteran's behalf, discloses that with respect 
to a heart condition, that in 1981 the Veteran had a history of 
cardiac arrhythmias requiring a pacemaker implant related to 
sarcoidosis.  See March 2002 HP Borgess Medical Center note.  
They also document a diagnosis of sarcoidosis with multisystem 
involvement, including the lungs, heart and liver, for many 
years.  See e.g. January 2005 letter from University of Michigan 
Hospitals and Health Centers.  

These records also disclose diagnoses of hypertension and gout.  
None of these records is dated within the first post-service 
year.  None of these records purports to relate any of the 
Veteran's claimed disabilities to exposure to herbicides or 
asbestos.  

In April 2007 the Veteran was provided a VA examination of the 
eyes.  The report associated with this examination notes that the 
claims file was reviewed.  At this time the Veteran reported that 
he had been treated for glaucoma at a private ophthalmologist for 
6 years, as well as a family history thereof in his grandmother.  
The examiner assessed, inter alia, primary open angle glaucoma OU 
and remarked that no diagnosed eye disability was caused by or a 
result of asbestos or Agent Orange exposure.  

In furtherance of substantiating his claims, the Veteran was 
afforded a VA examination pertaining to the heart, hypertension, 
pulmonary system and feet, in May 2007.  The examiner noted that 
the claims file was reviewed.  The examiner noted that the 
Veteran had a past medical history significant for sarcoidosis 
with multisystem organ involvement, including the heart, lungs 
and liver for many years.  With respect to the feet, the Veteran 
reported that he had been diagnosed as having gout of the left 
great toe about 4 years prior.  He also related having been 
assessed as having sarcoidosis about 10 to 15 years prior and 
hypertension about 15 to 20 years prior.  

The examiner conducted a physical examination and rendered 
several diagnoses.  With respect to the lungs, the examiner 
assessed: 1) central distribution traction bronchiectasis 
following the bronchiovascular bundles, worse on the right with 
associated ground glass attenuation, likely secondary to either 
sarcoidosis or NSIP (non-specific interstitial pneumonitis) with 
a distribution somewhat unusual for IPF (idiopathic pulmonary 
fibrosis); 2) minor atelectasis posteriorly in both upper lobes; 
3) non-enlarged calcified and non-calcified mediastinal lymph 
nodes likely due to prior granulomatous disease or sarcoidosis; 
and 4) paraseptal emphysema bilaterally more marked at the apices 
and mild centrilobular upper lobe predominant emphysema.  The 
examiner also assessed asbestos exposure without evidence of 
asbestosis, sarcoidosis, pacemaker implant and gout of the left 
great toe.

The examiner opined that the Veteran's heart condition was as 
least as likely as not caused by or a result of sarcoidosis as a 
cardiac sarcoidosis affected up to 25 percent of persons with 
this condition.  The examiner noted that cardiac sarcoidosis 
could affect any part of the heart, including the electrical 
signaling system as it had in the Veteran.  

The examiner also outlined a VA report pertaining to sarcoidosis, 
noting that in summary, studies of the etiology of sarcoidosis in 
civilian populations and among Navy personnel had been 
inconclusive and had not answered whether sarcoidosis was caused 
by specific occupational and environmental exposures during 
military service.  The examiner referenced a Board opinion in 
which service connection for sarcoidosis was granted based upon 
this report, despite the fact that there was "no clear-cut 
evidence presented either positively or negatively associating 
sarcoidosis with environmental exposures."  Then, the examiner, 
based on the fact that "research to this point ha[d] been 
inconclusive," opined that it was as least as likely as not that 
the Veteran's sarcoidosis was caused by or a result of military 
service, "following the same rationale" as the referenced Board 
decision.  

In March 2010 the Board obtained a VHA opinion in regards to the 
etiology of sarcoidosis, particularly whether there was any 
relation to herbicide exposure.  The opinion notes that the 
Veteran's service treatment records contained no diagnosis or 
symptoms suggestive of sarcoidosis and that sarcoidosis with 
multi-organ involvement of the lungs, heart and liver was 
assessed several years after service.  The doctor that drafted 
the opinion noted that the etiology of sarcoidosis was unknown, 
despite several decades of clinical experience, numerous 
epidemiologic studies, many proposed treatments and extensive 
tracking of the full natural history of this systemic disorder.  
He remarked that there was "no convincing statistical 
association at this time, of a relationship between this disease 
and exposure to herbicides, including Agent Orange."  Based on 
this, a complete review of the claims folder and his greater than 
50 years clinical and academic experience with sarcoidosis, the 
doctor stated that it was less likely than not that the Veteran's 
sarcoidosis had its onset in military service or was otherwise 
attributable to his service, including exposure to herbicides in 
Vietnam. 

Sarcoidosis, Heart Condition and Hypertension

The presumptive regulations pertaining to diseases associated 
with herbicide exposure are inapplicable in the present case.  
The Board notes that the Veteran is presumed to have been exposed 
to herbicides due to his documented in-country service in 
Vietnam.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313a 
(2009).  Nevertheless, none of the Veteran's diagnosed disorders, 
particularly sarcoidosis, is a disease subject to the presumptive 
regulations pertaining to herbicide exposure.  38 C.F.R. § 
3.309(e).  Accordingly, these regulations cannot serve to 
substantiate the claims.  

Likewise, the Board notes that the presumptive regulations 
pertaining to chronic diseases are unavailing.  The 
aforementioned clinical history documents that the Veteran was 
assessed with sarcoidosis and hypertension as early as 1976, 
approximately 8 years following his discharge from service.  
There appears no evidence of sarcoidosis or hypertension or blood 
pressure readings prior to 1976, thus making it impossible for 
the Board to ascertain if this disability manifested to a 
compensable degree within the first post-service year.  These 
conditions were diagnosed well after the first post-service year.  
38 C.F.R. §§ 3.307, 3.309.  Accordingly, service connection for 
sarcoidosis and hypertension cannot be established on a 
presumptive basis.  

The Board acknowledges the apparently positive May 2007 opinion 
of the VA examiner relating that it was at least as likely as not 
that the Veteran's sarcoidosis was attributable to herbicide 
exposure.  However, this opinion carries little weight.  In the 
opinion the examiner cites medical evidence that is inconclusive 
on this point, but then offers a positive opinion based upon that 
inconclusive evidence and a prior Board decision granting service 
connection for sarcoidosis.  In this regard, the Board notes that 
decisions of the Board are considered non-precedential in nature.  
See 38 C.F.R. § 20.1303 (2009).  Furthermore, medical opinions 
which are clearly speculative or inconclusive in nature are of 
little probative value.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); 38 C.F.R. § 3.102 (describing the concept of 
reasonable doubt in adjudicating service connection claims as not 
being one arising from pure speculation or remote possibility).  
While the VA opinion may have ultimately employed the use of the 
term "at least as likely as not," the rationale put forth by 
the examiner clearly establishes that the examiner felt that 
research on the matter had been inconclusive, which suggests that 
the examiner's suggestion of a relationship was merely 
speculation.

On the other hand, the Board finds that the VHA opinion to be 
much more probative on the issue of attribution of sarcoidosis to 
herbicide exposure.  The Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  The VHA opinion was based upon a 
review of medical literature and rendered by a physician with 
over 50 years of clinical and academic experience in the area 
with sarcoidosis.  He explained that there was "no convincing 
statistical association at this time, of a relationship between 
this disease and exposure to herbicides, including Agent 
Orange."  Consequently, the doctor stated that it was less 
likely than not that the Veteran's sarcoidosis had its onset in 
military service or was otherwise attributable to his service, 
including exposure to herbicides in Vietnam. 

Likewise, the greater weight of competent evidence is against 
finding that the Veteran has any current lung disorder 
attributable to asbestos.  In this regard, in May 2007 he was 
assessed as having a lung disability and asbestos exposure, 
without evidence of asbestosis.  Other medical evidence of record 
consistently attributes his lung impairment to sarcoidosis, which 
has never been attributed to asbestos exposure.  

Thus, the preponderance of the evidence is against finding that 
service connection is warranted for his claimed lung disability, 
to include as due to either herbicide or asbestosis exposure.  
Therefore, service connection is denied.  Gilbert, supra.

Likewise, the evidence does not suggest, and the Veteran does not 
assert, that he incurred a heart condition in service.  There is 
no evidence pertaining to heart trouble in the service treatment 
records.  Rather, the private evidence of record, as well as the 
May 2007 VA examination report, illustrate that the Veteran's 
heart condition is attributable to sarcoidosis.  It is notable 
that the diagnosis of sarcoidosis preceded the Veteran's heart 
trouble by approximately 5 years.  Accordingly, because the 
Veteran's heart condition is shown by the most competent and 
probative evidence to be associated with his nonservice-connected 
sarcoidosis, rather than service, service-connection is not 
established.  

With respect to hypertension, there is no evidence showing that 
hypertension manifested in service or that blood pressure 
readings were high enough to be considered a disability for VA 
purposes.  VA regulations provide that the term hypertension 
means that the diastolic blood pressure is predominantly 90 mm. 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1).  The Veteran had no such 
blood pressure readings in service.  Otherwise, there is no 
evidence that purports to attribute hypertension to service, 
including as due to the Veteran's presumed exposure to 
herbicides.  Combee, supra.  Accordingly, the claim is denied.

In reaching these conclusions, the Board did consider the 
Veteran's own lay contentions offered in support of his claim.  
The Veteran is certainly competent to describe his symptoms, and 
to that extent, his testimony is of some probative value.  
However, as a lay person, he is not competent to offer an opinion 
on complex medical questions, such as whether any of his current 
symptoms are attributable to exposure to herbicide or asbestos in 
service.  Therefore, this is not a case in which the Veteran's 
beliefs alone can serve to establish any association between the 
Veteran's claimed disabilities and service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

Gout and Glaucoma

The presumptive regulations pertaining to diseases associated 
with herbicide exposure are inapplicable in the present case.  
The Board notes that the Veteran is presumed to have been exposed 
to herbicides due to his documented in-country service in 
Vietnam.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313a 
(2009).  Nevertheless, gout and glaucoma are not diseases subject 
to the presumptive regulations pertaining to herbicide exposure.  
38 C.F.R. § 3.309(e).  Accordingly, these regulations cannot 
serve to substantiate the claims.  

Furthermore, service connection for glaucoma and gout on a direct 
basis is not otherwise established.  The Veteran's service 
treatment records are silent with respect to complaints or 
diagnoses of gout or glaucoma.  At separation clinical evaluation 
was normal in all spheres and his vision was 20/20 uncorrected.  
Glaucoma has been suspected as being related to the Veteran's 
steroid treatment for sarcoidosis.  See August 2001 letter from 
Dr. N.A.T.  The Veteran was first diagnosed as having glaucoma in 
approximately 2001 and the singular competent medical opinion of 
record regarding herbicides and asbestos does not relate this 
condition thereto.  See April 2007 report of VA eye examination.  
Likewise, the evidence outlined above indicates that the Veteran 
first manifested gout sometime in 2003.  See May 2007 report of 
VA examination.  There is no competent evidence attributing gout 
to service, and he has not argued a continuity of symptomatology 
between his current disabilities and service.  

In short, there is no competent evidence relating these 
disabilities to service, or credible lay evidence suggesting a 
continuity of symptomatology since service.  Although the Veteran 
has also claimed gout as secondary to hypertension, as the claim 
for service connection of hypertension is denied, the claim 
cannot be substantiated on these grounds.  For these reasons, the 
preponderance of the evidence is against the claims and they must 
be denied.  Gilbert, supra.















	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for sarcoidosis, to include as 
due to exposure to herbicides and asbestos is denied.

Entitlement to service connection for a heart condition, to 
include as secondary to sarcoidosis is denied.

Entitlement to service connection for hypertension, to include as 
secondary to a heart condition and sarcoidosis is denied.

Entitlement to service connection for glaucoma, to include as due 
to exposure to herbicides and asbestosis is denied.

Entitlement to service connection for gout, to include as due to 
exposure to herbicides and as secondary to hypertension is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


